Order entered May 9, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00103-CV

                 IN THE INTEREST OF E.D.E.L., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-30070-2020

                                    ORDER

      Before the Court is Father’s May 5, 2022 motion to extend time to file

tendered brief. Because the brief was filed by the deadline set in our May 4, 2022

order, we DENY the motion as moot.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE